702 S.E.2d 498 (2010)
STATE
v.
Demetri George DEMOS.
No. 350P10.
Supreme Court of North Carolina.
October 7, 2010.
Ronald K. Payne, Asheville, for Demetri George Demos.
Ronald L. Moore, District Attorney, Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.
The following order has been entered on the motion filed on the 16th of August 2010 by Defendant-Appellant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference this the 7th of October 2010."
TIMMONS-GOODSON, J. recused.